DETAILED ACTION
	This Office Action is in response to the amendment filed on March 22, 2021. Claims 1, 4-13, 15, and 16 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on March 22, 2021 has been entered and considered by the examiner. Based on the amendments to the drawings to overcome the drawing and specification objections, the amendments to the claims to overcome the objections to the claims, the 112 rejections and the claim interpretation under 35 U.S.C. 112 (f), as well as the amendments to the independent claims to include the subject matter indicated as allowable in claim 3 to overcome the 102 and 103 rejections, all objections and rejections have been withdrawn.

Allowable Subject Matter
Claims 1, 4-13, 15, and 16 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Claims 1 and 15: The prior art of Sako et al. (U.S. PG Pub 2004/0052190 A1) discloses audio recording data being converted from digital signals to audio signals and manufacturing an optical disc by using a laser light to cut patterns to form a master disc; Manges (U.S. PG Pub 2008/0059648 A1) discloses computer aided design tools and converting digital signals to analog signals in a system; Robinson (U.S. PG Pub 2008/0074486 A1) discloses the emulation of an analog playback disc (vinyl); Abraham (U.S. Patent 6,011,767) discloses raster and vector scanning with regards to a master optical disc; Hori et al. (U.S. PG Pub 2009/0109274 A1) discloses using raster data with regards to scanning and a disk-shaped medium; Kostromine et al. (DE 19947579 A1) discloses write pulse lasers at small intervals; Koop et al. (U.S. Patent 4,861,437) discloses obtaining a negative mould from a master disc, Olson et al (U.S. PG Pub 2003/0207206 A1), adds carbides used as a protective layer with regards to a data storage medium.
However, none of the references taken either alone or in combination with the prior art of record discloses for claim 1: A computer-implemented method, and for claim 15: A compute-implemented, non-transitory storage medium with instructions, wherein, when the instructions are executed by a processor, cause the following method steps of manufacturing an analogue audio storage medium, comprising:
“transforming the digital audio data into a continuous analogue signal,
sampling the continuous analogue signal to determine discrete values of amplitude as a function of time, and 
transferring the discrete values to the CAD software for interpolating the discrete values to recreate an analogue signal for use by the software to create the topographical data”, in combination with the remaining elements and features of the claimed invention, it is for these reasons that the applicants’ invention defines over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089.  The examiner can normally be reached on M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Cedric Johnson/Primary Examiner, Art Unit 2129                                                                                                                                                                                                        
April 5, 2021